Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 1 of 15 Page ID #:159


                                                       FILED
                                             CLERK, U.S. DISTRICT COURT



                                               Sept. 14, 2020
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                      KH
                                             BY: ___________________ DEPUTY
Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 2 of 15 Page ID #:160
Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 3 of 15 Page ID #:161
Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 4 of 15 Page ID #:162
Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 5 of 15 Page ID #:163
Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 6 of 15 Page ID #:164
Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 7 of 15 Page ID #:165
Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 8 of 15 Page ID #:166
Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 9 of 15 Page ID #:167
Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 10 of 15 Page ID #:168
Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 11 of 15 Page ID #:169
Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 12 of 15 Page ID #:170
Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 13 of 15 Page ID #:171
Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 14 of 15 Page ID #:172
Case 8:19-cv-00768-GW-JC Document 26 Filed 09/14/20 Page 15 of 15 Page ID #:173
